NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                               ________________

                            Nos. 19-2062, 19-2103 & 19-2104
                                   ________________

                            UNITED STATES OF AMERICA

                                             v.

                             PARIS CHURCH also known as
                             PAY MAY, also known as PAY,

                                                        Appellant
                                   ________________

                        Appeal from the United States District Court
                          for the Eastern District of Pennsylvania
    (D.C. Criminal Action Nos. 2-14-cr-00323-003; 14-cr-00520-001 & 14-cr-00496-001)
                       District Judge: Honorable Gerald A. McHugh
                                    ________________

                       Submitted under Third Circuit LAR 34.1(a)
                                  On April 16, 2020

                Before: CHAGARES, SCIRICA and ROTH, Circuit Judges

                             (Opinion filed: January 5, 2021)

                                   ________________

                                       OPINION*
                                   ________________

ROTH, Circuit Judge



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Paris Church was convicted of numerous drug trafficking crimes and sentenced as

a career offender. He appeals his sentence of 360 months imprisonment. He challenges

his status as a career offender and the reasonableness of the sentence. For the reasons

that follow, we will affirm.

                                             I.1

       Church was charged in three different indictments for his involvement as a

supplier in a large-scale drug trafficking conspiracy.2 Three jury trials resulted in his

conviction on seventeen counts. The cases were consolidated for sentencing.

       Church’s presentence report determined that he is a career offender based on two

prior convictions. His designation as a career offender dictated an offense level of 37 and

criminal history category VI,3 subjecting him to the advisory guideline range of 360

months to life imprisonment.4 The District Court accepted the PSR’s offense level

calculation and sentenced him to 360 months imprisonment, 10 years supervised release,

forfeiture of $262,000, and special assessments totaling $1,400.

       Church argues on appeal that he is not a career offender, that his sentence is

unreasonable given his advanced age and nonviolent criminal history, and that the length

of his sentence constitutes cruel and unusual punishment. Church asks us to vacate his

sentence and remand for resentencing.



1
  Because we write primarily for the parties, we only discuss the facts and proceedings to
the extent necessary for resolution of this case.
2
  E.D. Pa. Nos. 14-323, 14-496, 14-520.
3
  U.S.S.G. § 4B1.1(b).
4
  U.S.S.G. § 5A.
                                              2
                                             II.

       The District Court had jurisdiction over violations of federal law pursuant to 18

U.S.C. § 3231. We have jurisdiction to review a criminal sentence pursuant to 18 U.S.C.

§ 3742(a) and 28 U.S.C. § 1291. Because Church did not object to his status as a career

offender at sentencing, we review his challenge for plain error.5 We review the

reasonableness of the sentence for abuse of discretion.6 Our review of Church’s sentence

under the Eighth Amendment is plenary.7 We proceed to the issues in that order.

                                             III.

    A. Career Offender

       A defendant is a career offender if the instant offense is a crime of violence or a

controlled substance offense and the defendant has at least two prior felony convictions

for either a crime of violence or a controlled substance offense.8 As relevant here, a prior

felony counts as a predicate conviction if the sentence for the offense concluded within

fifteen years of the commencement of the instant offense.9

       Church contends that it was plain error for the District Court to sentence him as a

career offender because his first predicate offense is too old to be considered in his

criminal history. That offense involved a 1991 drug conviction for which he was

released from prison on December 19, 1997. He claims that his criminal activity for the


5
  United States v. Glass, 904 F.3d 319, 321 (3d Cir. 2018).
6
  United States v. Tomko, 562 F.3d 558, 567-68 (3d Cir. 2009) (en banc).
7
  United States v. Walker, 473 F.3d 71, 75 (3d Cir. 2007).
8
  U.S.S.G. § 4B1.1(a).
9
  U.S.S.G. § 4A1.2(e)(1); U.S.S.G. § 4B1.2 app. n.3; United States v. Rengifo, 832 F.3d
220, 221 (3d Cir. 2016).
                                              3
instant offenses did not commence until November 2013, over fifteen years after he was

released on the 1991 drug offense.

        However, Church overlooks his conviction for Count Seven in the Third

Superseding Indictment Number 14-520. That count charged him with participating in a

drug-related conspiracy from January to October 2012, in violation of 21 U.S.C. §§ 841

and 846. Thus, the relevant dates are December 19, 1997, upon his release from prison,

and January 2012, with the commencement of his instant offense. The elapsed time

between those dates is fourteen years and one month, well within the fifteen-year

lookback. The District Court committed no error by counting his 1991 drug conviction

as a predicate offense and sentencing him as a career offender.10

     B. Reasonableness of Sentence

        Next, Church argues that his thirty-year sentence is unreasonable because of his

advanced age and lack of convictions for violent crimes. At sentencing, the parties

argued the issue of Church’s age warranting a downward departure from the guideline

range. Church’s attorney also described him as a nonviolent participant in the conspiracy




10
   As noted by the government, the District Court erred by imposing a 96-month
concurrent sentence instead of a 360-month concurrent sentence on Count Seven. The
total guideline term should be imposed concurrently on each count so long as the
statutory maximum for the offense permits. U.S.S.G. § 5G1.2(b), app. n.1. The court
should have imposed a 360-month concurrent sentence on Count Seven since 21 U.S.C. §
841(b)(1)(A) permits a life sentence. Because this error did not affect the guideline
calculation and the government does not ask us to send this case back to the District
Court, we will not remand to address this error.
                                             4
and merely a businessman “who picked the wrong business.”11 The District Court

considered these arguments and found that no variance was appropriate.

       It is unclear whether Church alleges a procedural error, substantive error, or both.

Regardless, we cannot say that the District Court abused its discretion. Our review of the

record reveals Church’s sentence is procedurally sound. The District Court correctly

calculated the guideline range, entertained arguments regarding variances, and considered

the factors set forth in 18 U.S.C. § 3553(a).12

       The sentence is also substantively sound. We will affirm a procedurally correct

sentence “unless no reasonable sentencing court would have imposed the same sentence

on that particular defendant for the reasons the district court provided.”13 Mitigating

factors like a defendant’s age may be relevant to his “history and characteristics” during

sentencing under 18 U.S.C. § 3553(a)(1).14 But the fact that a sentence exceeds a

defendant’s life expectancy does not mean that the sentence is unreasonable.15 The

District Court gave meaningful consideration to Church’s age in handing down its

sentence. Indeed, the court found Church’s age relevant in sustaining an objection to a

firearm enhancement that would have affected his quality of life while serving his


11
   A63-64.
12
   See United States v. Levinson, 543 F.3d 190, 194-95 (3d Cir. 2008); see also Tomko,
562 F.3d at 568 (“A sentencing court does not have to ‘discuss and make findings as to
each of the § 3553(a) factors if the record makes clear the court took the factors into
account in sentencing.’”) (emphasis omitted) (quoting United States v. Cooper, 437 F.3d
324, 329 (3d Cir. 2006)).
13
   Tomko, 562 F.3d at 568.
14
   Id. at 582, Fisher, J., dissenting (citing Rita v. United States, 551 U.S. 338, 364-65
(2007), Stevens, J., concurring).
15
   United States v. Ward, 732 F.3d 175, 186-87 (3d Cir. 2013).
                                              5
sentence. However, the court concluded that he failed to achieve the “judgment and

maturity” associated with aging and that a lengthy sentence would prevent him from

committing other crimes.16 That conclusion is supported by Church’s continuing

recidivism.

       Church’s argument concerning his nonviolent history fares no better. “[T]he

presence or absence of violence does not always affect the strength of society’s interest in

deterring a particular crime or in punishing a particular criminal.”17 Church’s offense

level was determined by his career offender status.18 The career offender enhancement is

not conditioned on the prior commission of crimes of violence, but rather requires “two

prior felony convictions of either a crime of violence or a controlled substance offense.”19

This requirement is consistent with the Sentencing Commission’s choice “to focus more

precisely on the class of recidivist offenders for whom a lengthy term of imprisonment is

appropriate.”20 As noted by the District Court, Church was a supplier of “substantial

quantities of drugs” that brought “death and destruction to the streets” of his

community.21 Given his “sustained pattern of drug dealing,” his within-guideline-range

sentence is not unreasonable.22 Rather, it reflects the seriousness of his offenses,




16
   A72.
17
   Rummel v. Estelle, 445 U.S. 263, 275 (1980).
18
   See U.S.S.G. § 4B1.1(b).
19
   U.S.S.G. § 4B1.1(a) (emphasis added).
20
   U.S.S.G. § 4B1.1 cmt. background.
21
   A71.
22
   A71.
                                              6
promotes respect for the law, provides just punishment, affords adequate deterrence to

criminal conduct, and protects the public from further crimes of the defendant.23

     C. The Eighth Amendment

       Last, Church argues that his sentence is cruel and unusual under the Eighth

Amendment. The Eighth Amendment “forbids only extreme sentences that are ‘grossly

disproportionate’ to the crime.”24 Our constitutional inquiry focuses on “(1) the gravity

of the offense and the harshness of the penalty; (2) the sentences imposed on other

criminals in the same jurisdiction; and (3) the sentences imposed for commission of the

same crime in other jurisdictions.”25 The first factor acts as a gateway and “restrains us

from [undertaking] an extended analysis of proportionality” unless the defendant

“show[s] a gross imbalance between the crime and the sentence.”26 When evaluating the

gravity of a crime, we consider a defendant’s criminal history,27 his culpability, and the

harm caused to society.28 As noted above, Church had an extensive history of

convictions for similar crimes, his role in the instant drug conspiracy was substantial, and




23
   See 18 U.S.C. § 3553(a); see also Rummel, 445 U.S. at 275-76 (upholding a life
sentence for nonviolent offenses under Texas’s recidivist statute).
24
   Ewing v. California, 538 U.S. 11, 23 (2003).
25
   United States v. MacEwan, 445 F.3d 237, 247 (3d Cir. 2006) (internal quotation marks
omitted); Walker, 473 F.3d at 80-82.
26
   MacEwan, 445 F.3d at 247-48 (quoting United States v. Rosenberg, 806 F.2d 1169,
1175 (3d Cir. 1986)).
27
   Ewing, 538 U.S. at 29.
28
   See Solem v. Helm, 463 U.S. 277, 292 (1983).
                                             7
his involvement caused great harm to his community. We view his punishment as

commensurate with his crimes.29

                                            IV.

       For the foregoing reasons, we will affirm the judgment of sentence imposed by the

District Court.




29
  See Rummel, 445 U.S. at 284-85; Hutto v. Davis, 454 U.S. 370, 370-74 (1982) (per
curiam) (upholding recidivist’s forty-year sentence for possession with intent to distribute
nine ounces of marijuana).
                                             8